Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 1 of 34

Search Warrant

UNITED STATES DISTRICT COURT

for the
District of Arizona

in the Matter of the Search of '
(Briefly Describe the property to be searched or identify the person by name and Case No. Ql - 4 \O \ my
address
2004 J cep Liberty bearing Arizona license
plate V4A5VC, last four of VIN 4520,
registered to Leonard Madden.

 

ELECTRONIC ISSUED SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of Arizona.
(identify the person or describe the property to be searched and give its location):

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized);

As set forth in Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property. 4 .
YOU ARE COMMANDED to execute this warrant on or before 1 l - 2
(not to exceed 14 days)
in the daytime 6:00 a.m. to 10 p.m.

[4 at any time in the day or night as I find reasonable cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge on
criminal duty in the District of Arizona.

C1 | find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized (check the appropriate box) C1 for 30 days (vot to exceed 30)

CJ until, the facts justifying, the later specific date of

Date and time issued: _August 3, 2021 @O \ 0. Ww - ”v) rm or vi b 32m

Judge ’s signature

City and State: Phoenix, Arizona Honorable Michael 'T. Morrissey, U.S. Magistrate
Printed name and title
Judge

 
Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 2 of 34

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 

 
1D 8 ~~ AW vA BR WwW Le

Re Bb Bw BHO BO BR BD BRD ORDO Oe ie
So ~) Ww nH SF WwW WV = OD HO fF AT DB Fe Se We YP - SC

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 3 of 34

ATTACHMENT A - Vehicle
DESCRIPTION OF THE PERSON, PROPERTY, AND [TEMS
TO BE SEARCHED
PROPERTY:
A 2004 Jeep Liberty, bearing Arizona license V4A5VC, VIN: 1J4GK48K24W264520,
registered to Leonard Loren Madden. at 15385 W Fillmore St, Unit 52, Goodyear, Arizona,
85338, for the property and personal belongings (including computers and computer media).
ITEMS:
Search for all items listed within ATTACHMENT B.

 

 

 
Oo c ~SJ DD TR FB Ww NR

Bb pe bh Bw HO Bw BO BD RD RR oe eet OR
Oo ~~ DW tr SP WH HB KH SCS OBO Fe HN DBD HH FP WwW VY KF S&S

 

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 4 of 34

ATTACHMENT B
ITEMS TO BE SEARCHED AND SEIZED
lL. Images of child pornography and files containing images of child pornography in any form
wherever it may be stored or found including:

a. Any computer, computer system and related peripherals; cellular phones,
personal digital assistants, tapes, cassettes, cartridges, streaming tape, commercial software and
hardware, computer disks, disk drives, monitors, computer printers, scanners, modems, tape
drives, disk applications programs, data disks, system disk operating systems, magnetic media
floppy disks, hardware and software operating manuals, tape systems and hard drive and other
computer-related operation equipment, firewalls, switches, hubs, wireless access points, gaming
consoles, web cameras, uninterrupted power supplies, hardware device power supplies, tape
backup drives, digital video recorders, undeveloped photographic film, slides, and other visual
depictions of such Graphic Interchange formats (including JPG, GIF, TIP AVI, and MPEG), and
any electronic data storage devices including, hardware, software, diskettes, backup tapes, CD-
ROMS, DVD, flash memory devices, and other storage mediums; any input/output peripheral
devices, including computer passwords and data security devices an computer-related
documentation, and any hardware/software manuals related to or used to: visually depict child
pornography; contain information pertaining to the interest in child pornography; distribute,

receive, or possess child pornography;

b. Books and magazines containing child pornography;

c, Originals, copies, and negatives of visual depictions of child pornography; and

d. Motion pictures, films, videos, and other recordings of visual depictions of child
pornography.

2. Information, correspondence, records, documents or other materials pertaining to the
possession, receipt or distribution of child pornography, that were transmitted or received using
computer, some other facility or means of interstate or foreign commerce, common cartier, of
the U.S, mail including:

a. Envelopes, letters and other correspondence including electronic mail, chat logs,

 

 
Oo co NS DBD GC Se Ww NF

BM BO BD BRD BD BD ORD ORDO
eo ~~ DN ww BP WwW HO KY OCF YO fe SI HD FH FP WD YY KS

 

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 5 of 34

and electronic messages, establishing possession, access to, or transmission through interstate or
foreign commerce, including by U.S. mail or by computer, of child pornography;

b. Books, ledgers and records bearing on the productions, reproduction, receipt,
shipment, orders, requests, trades, purchases or transactions of any kind involving the
transmission through interstate or foreign commerce, including by U.S. mail or by computer of
child pornography;

C. Records, documents, or materials, including any and all address books, mailing
lists, supplier lists, mailing address labels, and documents and records pertaining to the
preparation, purchase and acquisition of names or lists of names to be used in connections with
the purchase, sale, trade or transmission of child pornography, through interstate commerce
including by U.S. mail or by computer;

d, Records, documents or materials, including address books, names and lists of
names and addresses of minors visually depicted in child pornography;

e. Records of Internet usage, including user names and e-mail addresses and
identities assumed for the purposes of communication on the Internet to purchase, sell, trade,
transmit or acquire child pornography. These records may include ISP records, 1e., billing and
subscriber records, chat room logs, e-mail messages and include electronic files in a computer
and on other data storage mediums, including CDs or DVDs.

3. Credit card information which evidences ownership or use of the computer equipment
found in the above residence, including payment for Internet access and computers or electronic
media or other storage devices, disks, CD-ROMS, or similar containers for electronic evidence.
4, Records evidencing occupancy or ownership of the premises described above, including
utility and telephone bills, mail, envelopes or addressed correspondence.

5. Records or other items which evidence ownership or use of computer equipment found in
the above residence, including sales receipts, bills for Internet access and handwritten notes.

6. Any computer hard drive or other electronic media (COMPUTER), physically located at
the residence or virtually connected to any computer within the residence, found to contain

information otherwise called for by this warrant:

 

 
Oo CO sD DH tHe Se WY He

BR Bb WN BO BDO BRO BRD RD ROO OO ee
oOo sy DH HO FP WNW YN SK Oo OC] FCF I DB A FP WN —- BS

 

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 6 of 34

a. Evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries, saved
usernames and passwords, documents, and browsing history;

b. Evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software;

C. Evidence of the lack of such malicious software;

d. Evidence of the attachment to the COMPUTER of other storage devices, disks,
CD-ROMS, or similar containers for electronic evidence;

e. Evidence of the times the COMPUTER was used;

f. Passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER.

 

 
Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 7 of 34

Application for n Search Warrant

UNITED STATES DISTRICT COURT
for the
District of Arizona

In the Matter of the Search of
(Briefly Describe the praperty to be searched or identify the person by name and Case No. A tact ZA\ \ v\" ‘ey

address

2004 Jeep Liberty, bearing Arizona License V4A5VC,
VIN ending in 4520, registered to Jon Christen.

 

 

ELECTRONIC SUBMITTED APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

1, Special Agent, Emily A, Steele, a federal law enforcement officer or an attorney for the government, request
a search warrant and state under penalty of perjury that I have reason to believe that there is now concealed on the
foliowing person or property located in the District of Arizona.

As further described in Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the property to
be seized):

As set forth in Attachment B,

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more}:
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
CI a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

 

Code/Section Offense Description
18 U.S.C § 2251{a) Production of Child Pornography
18 U.S.C § 2252(a}(2) Distribution of Child Pornography

18 U.S.C § 2252(a)(4)(B) Possession of Child Pornography

The application is based on these facts:
As set forth in Attachment C, incorporated herein by reference.

& Continued on the attached sheet.

 

 

C1 Delayed notice of __ days (give exact ending date if more than 30 days: == Cs
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the Pode bcr en
Reviewed by AUSA s/Gayle L. Helart Sil
OZ 5 Signature

X__ Sworn by Telephone
Emily A. Steele, Special Agent, FBI
Applicant's printed name and title

Date and time issued; _August 3, 2021 @ Qs Sp. bA iV) rm Orriss ay

Judge's signature

 

City and State: Phoenix, Arizona onorable Michael T. Morrissey, U.S, Magistrate Judge
Printed name and title

 
Oo SCS sS HA CF & WY Bw

mo bo WN BDO BP BD BDO BRD BRD me ee ee
i a Sk oo + i os ae so ae!

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 8 of 34

ATTACHMENT A - Vehicle
DESCRIPTION OF THE PERSON, PROPERTY, AND ITEMS
TO BE SEARCHED
PROPERTY:
A 2004 Jeep Liberty, bearing Arizona license V4A5VC, VIN: 1J4GK48K24W264520,
registered to Leonard Loren Madden. at 15385 W Fillmore St, Unit 52, Goodyear, Arizona,
85338, for the property and personal belongings (including computers and computer media).
ITEMS:
Search for all items listed within ATTACHMENT B,

 

 

 
Oo CO ~sF HO Sf WH PO Ke

BN SB BD BD BRD BD OD OB OD eet
So “sO WA FF WH NY KS CO CO OUST UDO UlU SULLY UU CU

 

Case 2:21-mb-03141-MTM Document 1 Filed 08/04/21 Page 9 of 34

ATTACHMENT B
ITEMS TO BE SEARCHED AND SEIZED
1. Images of child pornography and files containing images of child pornography in any form
wherever it may be stored or found including:

a. Any computer, computer system and related peripherals; cellular phones,
personal digital assistants, tapes, cassettes, cartridges, streaming tape, commercial software and
hardware, computer disks, disk drives, monitors, computer printers, scanners, modems, tape
drives, disk applications programs, data disks, system disk operating systems, magnetic media
floppy disks, hardware and software operating manuals, tape systems and hard drive and other
computer-related operation equipment, firewalls, switches, hubs, wireless access points, gaming
consoles, web cameras, uninterrupted power supplies, hardware device power supplies, tape
backup drives, digital video recorders, undeveloped photographic film, slides, and other visual
depictions of such Graphic Interchange formats (including JPG, GIF, TIP AVI, and MPEG), and
any electronic data storage devices including, hardware, software, diskettes, backup tapes, CD-
ROMS, DVD, flash memory devices, and other storage mediums; any input/output peripheral
devices, including computer passwords and data security devices an computer-related
documentation, and any hardware/software manuals related to or used to: visually depict child
pornography; contain information pertaining to the interest in child pornography; distribute,

receive, or possess child pornography;

b, Books and magazines containing child pornography;

c. Originals, copies, and negatives of visual depictions of child pornography; and

d, Motion pictures, films, videos, and other recordings of visual depictions of child
pornography.

2. Information, correspondence, records, documents or other materials pertaining to the
possession, receipt or distribution of child pornography, that were transmitted or received using
computer, some other facility or means of interstate or foreign commerce, common carrier, of
the U.S. mail including:

a. Envelopes, letters and other correspondence including electronic mail, chat logs,

 

 
SO 8 ~~} ON tll Uw UNDO

NB HB BR BR NR RP BO OND OD
ao sn DB SF WD NY —-| DTD OO CO 4 HD AH FP WwW HB KS

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 10 of 34

and electronic messages, establishing possession, access to, or transmission through interstate or
foreign commerce, including by U.S. mail or by computer, of child pornography;

b. Books, ledgers and records bearing on the productions, reproduction, receipt,
shipment, orders, requests, trades, purchases or transactions of any kind involving the
transmission through interstate or foreign commerce, including by U.S. mail or by computer of
child pornography;

C. Records, documents, or materials, including any and all address books, mailing
lists, supplier lists, mailing address labels, and documents and records pertaining to the
preparation, purchase and acquisition of names or lists of names to be used in connections with
the purchase, sale, trade or transmission of child pornography, through interstate commerce
including by U.S. mail or by computer;

d. Records, documents or materials, including address books, names and lists of
names and addresses of minors visually depicted in child pornography;

e. Records of Internet usage, including user names and e-mail addresses and
identities assumed for the purposes of communication on the Internet to purchase, sell, trade,
transmit or acquire child pornography. These records may include ISP records, i.e., billing and
subscriber records, chat room logs, e-mail messages and include electronic files in a computer
and on other data storage mediums, including CDs or DVDs.

3. Credit card information which evidences ownership or use of the computer equipment
found in the above residence, including payment for Internet access and computers or electronic
media or other storage devices, disks, CD-ROMS, or similar containers for electronic evidence.
4. Records evidencing occupancy or ownership of the premises described above, including
utility and telephone bills, mail, envelopes or addressed correspondence.

5. Records or other items which evidence ownership or use of computer equipment found in
the above residence, including sales receipts, bills for Internet access and handwritten notes.

6. Any computer hard drive or other electronic media (COMPUTER), physically located at
the residence or virtually connected to any computer within the residence, found to contain

information otherwise called for by this warrant:

 

 
Oo 6S BA Ww BP WB BF

NM MY NR NY NN NY NY Be Se Fe Se Se Se Be Se SP
oc TAR BR BW NN Se SG oC wm I DR HA BR YW YH

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 11 of 34

a. Evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries, saved
usernames and passwords, documents, and browsing history;

b, Evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software;

c. Evidence of the lack of such malicious software;

d. Evidence of the attachment to the COMPUTER of other storage devices, disks,
CD-ROMS, or similar containers for electronic evidence;

e. Evidence of the times the COMPUTER was used;

f. Passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER.

 

 
Oo fo ~sF DH MN FSF WwW NH UW

mM BR NO BSB BR BRD DD RD RD eet
eo 41 OHO we Re BW Nl UOC ULULUOUlUlUl UN CU OC DeOwGOLYDCL llc

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 12 of 34

ELECTRONICALLY SUBMITTED AFFIDAVIT IN
SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
I, Emily A. Steele, Special Agent with Federal Bureau of Investigation (FBI), being duly sworn,
depose and state as follows, to wit:
INTRODUCTION

The facts of this case, as more fully detailed herein, are that in June 2021, a Kik user with
a username of “kevinharding2018” and display name of “Kevin Harding” was a member of a
Kik private group. An undercover FBI Agent from the Tampa Field Office in Florida was part
of this private group and began a private message chat with “Kevin Harding.” “Kevin Harding”
sent a multiple pictures depicting child pornography involving the same girl, who appears to be
about 3 years old, to the undercover FBI agent August 1, 2021. Investigative steps determined
that the Kik user “Kevin Harding” was established on September 24, 2018, with an email account
“‘kevinharding2018@gmail.com.” Investigative steps also determined that an IP address of
“65.141.6.170” was being used. The IP address, 65.141.6.170, comes back to CenturyLink, with
a location of Goodyear, Arizona. Subpoena results from CenturyLink IP address, 65.141.6,170,
result in an apartment complex called “Estrella Commons” located at 15385 West Fillmore St,
Goodyear, Arizona, 85338. Private chats between the undercover agent and
“kevinharding2018” showed that “kevinharding2018” said he lived in Arizona and worked at an
airport in the baggage department. Additionally, “kevinharding2018” sent photos of himself and
also of the girl that he claimed was his daughter. This information was used in record checks
and resulted in an address of 15385 W Fillmore St, Unit 52, Goodyear, Arizona 85338 which is
rented by LEONARD LOREN MADDEN (hereafter referred to as MADDEN), Record checks
also revealed that MADDEN has a vehicle registered in his name; a 2004 Jeep Liberty bearing
Arizona license plate V4A5VC. I am requesting that the Court issue a warrant to search 15385
W Fillmore St, Unit 52, Goodyear, Arizona 85338, the person of MADDEN for digital devices,
the vehicle 2004 Jeep Liberty bearing Arizona license plate V4A5VC, for digital devices to
locate child pornography and conclusively identify the individual transmitting child

pornography.

 

 
1D OO WD UA B&B YW NH UL

BR? BD BD OK OB BD ORD ODO
ao sO WT Se WwW BO EY ODO CO lwOOUULUl UN OUU Uhh DULL LU

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 13 of 34

PRELIMINARY BACKGROUND INFORMATION

1. Iam a Special Agent with the FBI assigned to the Phoenix Division. I have been so
employed for two years. I have consulted this case with Special Agent Candace Rose who has
been employed for seventeen years as a Special Agent and is specifically assigned to conduct
investigations pursuant to the FBI's Innocent Images National Initiative (IIND, which focuses on
crimes where computers and the Internet are used in the sexual exploitation of children. I am
responsible for conducting federal and international investigations relating to crimes involving
the sexual exploitation of children. I have recetved basic and on-the-job training in the
investigation of cases involving the sexual exploitation of children. The statements contained
in this Affidavit are based on my experience and background as a Special Agent and on
information provided by other law enforcement agents.

2. The purpose of this application is to seize evidence, more particularly described in
Attachment B, of violations of 18 U.S.C. § 2251(a), which makes it a crime to use a minor with
the intent that the minor engage in any sexually explicit conduct for the purpose of producing
any visual depiction of such conduct, § 2252(a)(2) which makes it a crime to distribute child
pornography, and § 2252(a)(4)(B), which makes it a crime to possess, or knowingly access with
intent to view, child pornography.

3. Because this Affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me concerning this investigation. I
have set forth only those facts that are necessary to establish probable cause to believe that
evidence of violations of 18 U.S.C. §§ 2251(a) (production of child pornography) and 2252
(distribution, receipt, and possession of child pornography) are located at search 15385 West
Fillmore Street, Goodyear, Arizona, 85338 (“SUBJECT PREMISES”), more particularly
described in Attachment A of the residential search warrant, within a computer and related
peripherals and computer media found at the SUBJECT PREMISES; is located on MADDEN,
and any property and personal belongings (including computers and computer media), more
particularly described in Attachment A of the person warrant; and is located in the vehicle of

MADDEN, specifically, a 2004 Jeep Liberty bearing Arizona license plate V4A5VC, and any

2

 

 
Oo 8G SF COOK Be OH Ul

DB Bb Bw BR BD Re BRD BRD ORD meee
So -~F BD ow FSF YY BP KH CT CO wo HS HN HO ORB YS DULY SO

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 14 of 34

property and personal belongings (including computers and computer media), more particularly
described in Attachment A of the vehicle warrant.

DEFINITIONS
4. The following non-exhaustive list of definitions applies to this Affidavit and Attachments
A and B (collectively referred to as "warrant"):

a. “Child Pornography” is any visual depiction of sexually explicit conduct where (a)
the production of the visual depiction involved the use of a minor engaged in sexually explicit
conduct, (b) the visual depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaged in sexually explicit conduct,
or (c) the visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaged in sexually explicit conduct. See 18 U.S.C. § 2256(8).

b. “Child Erotica” means materials or items that are sexually arousing to persons having a
sexual interest in minors, but that are not, in and of themselves, obscene or illegal. In contrast
to “child pornography," this material does not necessarily depict minors in sexually explicit
poses or positions. Some of the more common types of child erotica include photographs that
are not sexually explicit, drawings, sketches, fantasy writing, and diaries. See Kenneth V.
Lanning, Child Molesters: A Behavioral Analysis (2001) at 65. Federal courts have recognized
the evidentiary value of child erotica and its admissibility in child pornography cases. See
United States v. Cross, 928 F.2d 1030 (11th Cir. 1991) (testimony about persons deriving sexual
satisfaction from and collecting non-sexual photographs of children admissible to show intent
and explain actions of defendant); United States v. Riccardi, 258 F.Supp.2d 1212 (D. Kan., 2003)
(child erotica admissible under Federal Rule of Evidence 404(b) to show knowledge or intent).

c. “Visual depictions” include undeveloped film and videotape, and data stored on
computer disk or by electronic means, which is capable of conversion into a visual image. See
18 U.S.C. § 2256(5).

d. “Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).

e. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse, including

genital-genital, oral-genital, or oral-anal, whether between persons of the same or opposite sex;

 

 
Oo fC ~F Ww wc Se Ww WH

NM BO BO BRD ORD ORD BD OB OD i i
So sO A BSP Ow UN UlUlUmre—| lhl lUmUDlUlUlUNCO lUOUULUNCOCN OC ela Dl llr llc

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 15 of 34

(b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (ec) lascivious exhibition of
the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

f. “Computer” means “an electronic, magnetic, optical, electrochemical, or other high
speed data processing device performing logical or storage functions, and includes any data
storage facility or communications facility directly related to or operating in conjunction with
such device.” See 18 U.S.C. § 1030(e)(1).

g. “Computer hardware” consists of all equipment which can receive, capture, collect,
analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, or similar
computer impulses or data. Computer hardware includes any data-processing devices
(including central processing units, internal and peripheral storage devices such as fixed disks,
external hard drives, floppy disk drives and diskettes, and other memory storage devices),
peripheral input/output devices (including keyboards, printers, video display monitors, and
related communications devices such as cables and connections), as well as any devices,
mechanisms, or parts that can be used to restrict access to computer hardware (including physical
keys and locks).

h. “Computer software” is digital information which can be interpreted by a computer and
any of its related components to direct the way they work. Computer software is stored in
electronic, magnetic or other digital form. It commonly includes programs to run operating
systems, applications and utilities.

i. “Computer-related documentation” consists of written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use computer
hardware, computer software or other related items.

j. “Computer passwords and data security devices” consist of information or items
designed to restrict access to or hide computer software, documentation or data. Data security
devices may consist of hardware, software or other programming code. A password (a string
of alpha-numeric characters) usually operates a sort of digital key to “unlock” particular data
security devices. Data security hardware may include encryption devices, chips and circuit

boards. Data security software of digital code may include programming code that creates

 

 
Oo 66 SF BN ww FSF WY Be

Bm BM NH BR BR ND RR RD ND ee
ao ss DH Ww BP WH VY SH CS CO CO HS HN TH Se OO SS

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 16 of 34

“test” keys or “hot” keys, which perform certain pre-set security functions when touched. Data
security software or code may also encrypt, compress, hide or “booby-trap” protected data to
make it inaccessible or unusable, as well as reverse the progress to restore it.

k. “Internet Service Providers” (SPs) are commercial organizations, which provide
individuals and businesses access to the Internet. ISPs provide a range of functions for their
customers including access to the Internet, web hosting, e-mail, remote storage and co-location
of computers and other communications equipment. ISPs can offer various means to access the
Internet, including telephone based dial-up, broadband based access via a digital subscriber line
(DSL) or cable television, dedicated circuits, or satellite based subscription. ISPs typically
charge a fee based upon the type of connection and volume of data, called bandwidth that the
connection supports. Many ISPs assign each subscriber an account name such as a user name
or screen name, an e-mail address, and an e-mail mailbox and the subscriber typically creates a
password for the account. By using a computer equipped with a telephone or cable modem, the
subscriber can establish communication with an ISP over a telephone line or through a cable
system, and can access the Internet by using his or her account name and password.

1. “ISP Records” are records maintained by ISPs pertaining to their subscribers (regardless
of whether those subscribers are individuals or entities). These records may include account
application information, subscriber and billing information, account access information (often
times in the form of log files), e-mail communications, information concerning content uploaded
and/or stored on or via the [SP’s servers and other information, which may be stored both in
computer data format and in written or printed record format. ISPs reserve and/or maintain
computer disk storage space on their computer system for their subscribers’ use. This service
by ISPs allows for both temporary and long-term storage of electronic communications and
many other types of electronic data and files.

m. “Internet Protocol address” (IP address) refers to a unique number used by a computer
to access the Internet. IP addresses can be dynamic, meaning that the Internet Service Provider
(ISP) assigns a different unique number to a computer every time it accesses the Internet. IP

addresses might also be static, if an ISP assigns a user’s computer a particular IP address which

 

 
Oo So ss DB Ww FP WD BR

MS Bh dw Bh DD WD BD BRD OBR Oe
oO ~sF OOO OAR UB OW NY KS OlUlUlUCCOClUlUwOULUUUMGUllCUCU DlULWL ODL Ol

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 17 of 34

is used each time the computer accesses the Internet.

n. The terms “records,” “documents” and “materials” include all information recorded in
any form, visual or aural, and by any means, whether in hand-made form (including writings,
drawings, painting), photographic form (including microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, photocopies), mechanical form (including phonograph
records, printing, typing) or electrical, electronic or magnetic form (including tape recordings,
cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard
disks, CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media
Cards (MMCs), memoty sticks, optical disks, printer buffers, smart cards, memory calculators,
electronic dialers or electronic notebooks, as well as digital data files and printouts or readouts
from any magnetic, electrical or electronic storage device).

o. “Digital device” includes any electronic system or device capable of storing and/or
processing data in digital form, including the following: central processing units; laptop or
notebook computers; PDAs; wireless communication devices such as telephone paging devices,
beepers and mobile telephones; peripheral input/output devices such as keyboards, printers,
scanners, plotters, monitors and drives intended for removable media; related communications
devices such as modems, cables and connections; storage media such as hard disk drives, floppy
disks, compact disks, magnetic tapes and memory chips; and security devices.

p. “Image” or “copy” refers to an accurate reproduction of information contained on an
original physical item, independent of the electronic storage device. “Imaging” or “copying”
maintains contents, but attributes may change during the reproduction.

q. “Hash value” refers to a mathematical algorithm generated against data to produce a
numeric value that is representative of that data. A hash value may be run on media to find the
precise data from which the value was generated. Hash values cannot be used to find other data.

r. “Steganography” refers to the art and science of communicating in a way that hides the
existence of the communication. It is used to hide a file inside another. For example, a child
pornography image can be hidden inside another graphic image file, audio file or other file

format.

 

 
Oo co So DB ww FP WB He

NM Bw BH NO BD OBR BRD ORD OR mm me
eo sD tt SBP WY Bw EF Se CBS SS ws RH US UY Gl US

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 18 of 34

s. “Compressed file” refers to a file that has been reduced in size through a compression
algorithm to save disk space. The act of compressing a file will make it unreadable to most
programs until the file is uncompressed.

t. “Domain Name” refers to the common, easy to remember names associated with an
Internet Protocol address. For example, a domain name of www.usdoj.gov refers to the Internet
Protocol address of 149.101.1.32. Domain names are typically strings of alphanumeric
characters with each level delimited by a period. Each level, read backwards - from right to
left- further identifies parts of an organization. Examples of first ievel or top-level domains are
typically .com for commercial organizations, .gov for the governmental organizations, .org for
organizations, and .edu for educational organizations. Second level names will further identify
the organization. For example, usdoj.gov further identifies the United States governmental
agency to be the Department of Justice. Additional levels may exist as needed until each
machine is uniquely identifiable. For example, www.usdo}j.gov identifies the world wide web
server located at the United States Department of Justice, which is part of the United States
government.

u. “Log Files” are records automatically produced by computer programs to document
electronic events that occur on computers. Computer programs can record a wide range of
events including remote access, file transfers, logon/logoff times, and system errors. Logs are
often named based on the types of information they contain. For example, web logs contain
specific information about when a website was accessed by remote computers; access logs list
specific information about when a computer was accessed from a remote location; and file
transfer logs list detailed information concerning files that are remotely transferred.

v. “Hyperlink” refers to an item on a web page which, when selected, transfers the user
directly to another location in a hypertext document or to some other web page.

w. “Website” consists of textual pages of information and associated graphic images. The
textual information is stored in a specific format known as Hyper-Text Mark-up Language
(HTML) and is transmitted from web servers to various web clients via Hyper-Text Transport

Protocol (HTTP).

 

 
OO 3 “3 TH A BS we BO

BM BO BD Re RD ORD BRO ORD OO i
oe On > o> od i a SO)

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 19 of 34

x. “Uniform Resource Locator” or “Universal Resource Locator” or “URL” is the unique
address for a file that is accessible on the Internet. For example, a common way to get to a
website is to enter the URL of the website’s home page file in the Web browser’s address line.
Additionally, any file within that website can be specified with a URL. The URL contains the
name of the protocol to be used to access the file resource, a domain name that identifies a
specific computer on the Internet, and a pathname, a hierarchical description that specifies the
location of a file in that computer,

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
AND ONLINE CHILD EXPLOITATION
5. Based upon my knowledge, training and experience in online child exploitation and child
pornography investigations, as well as the experience and training of other law enforcement
officers with whom I have had discussions, I have learned the following:

a. Computers and computer technology have revolutionized the way in which child
pornography is produced, distributed, stored and communicated as a commodity and a further
tool of online child exploitation.

b. Individuals can transfer photographs from a camera onto a computer-readable format
with a variety of devices, including scanners, memory card readers, or directly from digital
cameras.

c. Modems allow computers to connect to another computer through the use of telephone,
cable, or wireless connection. Electronic contact can be made to literally millions of computers
around the world.

d. The capability of a computer to store images in digital form makes the computer itself
an ideal repository for child pornography. As explained further below, the storage capacity of
electronic media used in home computers has increased tremendously within the last several
years. These drives can store extreme amounts of visual images at very high resolution.

e. The Internet, the World Wide Web and other Internet components afford individuals
many different and relatively secure and anonymous venues for obtaining, viewing and trading

child pornography or for communicating with others to do so or to entice children,

8

 

 
Go SO 6S = HO Oo BS WG Bw

MS NM BD BD BO OR OND RDO ee
So ~s DA Ww Se WH HY Fe CS CO Se HS OH OCU UR UB

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 20 of 34

f. Individuals can use online resources to retrieve, store and share child pornography,
including services offered by Internet Portals such as Google, America Online (AOL), Yahoo!
and Hotmail, among others. Online services allow a user to set up an account providing e-mail
and instant messaging services, as well as electronic storage of computer files in any variety of
formats, A user can set up an online storage account from any computer with access fo the
Internet. Evidence of such online storage of child pornography is often found on the user’s
computer. And even in cases where online storage is used, evidence of child pornography can
be found on the user’s computer in most cases.

g. As is the case with most digital technology, computer communications can be saved or
stored on hardware and computer storage media used for these purposes. Storing this
information can be intentional, i.e., by saving an e-mail as a file on the computer or saving the
location of one’s favorite websites in, for example, “bookmarked” files. However, digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP client
software, among others). In addition to electronic communications, a computer user’s Internet
activities generally leave traces or “footprints” in the web cache and history files of the browser
used. Such information is often maintained for very long periods of time until overwritten by
other data.

h. The interaction between software applications and the computer operating systems often
results in material obtained from the Internet being stored multiple times, and even in different
locations, on a computer hard drive without the user’s knowledge. Even if the computer user is
sophisticated and understands this automatic storage of information on his/her computer’s hard
drive, attempts at deleting the material often fail because the material may be automatically
stored multiple times and in multiple locations within the computer media, As a result, digital
data that may have evidentiary value to this investigation could exist in the user’s computer
media despite, and long after, attempts at deleting it. A thorough search of this media could
uncover evidence of receipt, distribution and possession of child pornography.

i. Data that exists on a computer is particularly resilient to deletion. Computer files or

 

 
oO oo ~~ Dw WA SS WH BR

BB BO OBO OO OB OBR tt ss
So ~~ DB Ww SF WD YY FF DTD Oo Se HS DH OT SF WD Be KS S&S

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 21 of 34

remnants of such files can be recovered months or even years after they have been downloaded
onto a hard drive, deleted or viewed via the Internet. Electronic files downloaded to a hard
drive can be stored for years at little to no cost. Even when such files have been deleted, they
can be recovered months or years later using readily-available forensic tools. When a person
“deletes” a file on a home computer, the data contained in the file does not actually disappear,
rather, the data remains on the hard drive until it is overwritten by new data. Therefore, deleted
files or remnants of deleted files, may reside in free space or slack space - that is, in space on
the hard drive that is not allocated to an active file or that is unused after a file has been allocated
to a set block of storage space for long periods of time before they are overwritten. In addition,
a computer’s operating system may also keep a record of deleted data in a “swap” or “recovery”
file. Similarly, files that have been viewed via the Internet are automatically downloaded into
a temporary Internet directory or cache. The browser typically maintains a fixed amount of
hard drive space devoted to these files, and the files are only overwritten as they are replaced
with more recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic
file from a hard drive depends less on when the file was downloaded or viewed and more on a
particular user’s operating system, storage capacity, and computer habits.
BACKGROUND ON CELLULAR PHONE AND CHILD PORNOGRAPHY
AND ONLINE CHILD EXPLOITATION

6. Based upon my knowledge, training and experience in online child exploitation and child
pornography investigations, as well as the experience and training of other law enforcement
officers with whom I have had discussions, I have learned the following:

a. Cellular telephones have revolutionized the way in which child pornography is
produced, distributed, stored and communicated as a commodity and a further tool of online
child exploitation.

b. A cellular telephone is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or traditional

“land line” telephones. A cellular telephone usually contains a “call log,” which records the

10

 

 
Oo CS SO BD A Fe he NO

NM NB BD BF BO BR BRD BRD ORD we
eo SN DH Ww SP He BM EH UU COUULUlUmOUOONN OO NSH

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 22 of 34

telephone number, date, and time of calls made to and from the phone. In addition to enabling
voice communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic “address books;” sending,
receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing dates,
appointments, and other information on personal calendars; and accessing and downloading
information from the Internet. Cellular telephones may also include global positioning system
(“GPS”) technology for determining the location of the device.

¢. The capability of a cellular telephone to store images in digital form makes the cellular
telephone itself an ideal repository for child pornography. As explained further below, the
storage capacity of electronic media used in home cellular telephones has increased
tremendously within the last several years. These drives can store extreme amounts of visual
images at very high resolution.

d. The Internet, the World Wide Web and other Internet components afford individuals
many different and relatively secure and anonymous venues for obtaining, viewing and trading
child pornography or for communicating with others to do so or to entice children.

e. Individuals can use online resources to retrieve, store and share child pornography,
including services offered by Internet Portals such as Google, America Online (AOL), Yahoo!
and Hotmail, among others. Online services allow a user to set up an account providing e-mail
and instant messaging services, as well as electronic storage of cellular telephone files in any
variety of formats. A user can set up an online storage account from any cellular telephone with
access to the Internet. Evidence of such online storage of child pornography is often found on
the user’s cellular telephone. And even in cases where online storage is used, evidence of child
pomography can be found on the user’s cellular telephone in most cases.

f. The interaction between software applications and the cellular telephone operating
systems often results in material obtained from the Internet being stored multiple times, and even
in different locations, on a cellular telephone hard drive without the user’s knowledge. Even if

the cellular telephone user is sophisticated and understands this automatic storage of information

li

 

 
Oo © “SF DB WA FF WD YH

BM BS BRO BO BRO OD ORO Oe
oso ~~ DS we UU SPUWwHlULYSUUlUhrE SY! LULU NOOO Oa Se

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 23 of 34

on his/her cellular telephone’s storage, attempts at deleting the material often fail because the
material may be automatically stored multiple times and in multiple locations within the cellular
telephone media. As a result, digital data that may have evidentiary value to this investigation
could exist in the user’s cellular telephone media despite, and long after, attempts at deleting it.
A thorough search of this media could uncover evidence of receipt, distribution and possession
of child pornography.
BACKGROUND ON KIK MESSENGER
7. Kik Messenger (“Kik”) is an instant messaging application for mobile devices. The
application is available on most iOS, Android, and Windows phone operating systems free of
charge. Kik uses a smartphone’s data plan or Wi-Fi to transmit and receive messages. Kik
allows users to share photographs, sketches, mobile web-pages, linked internet files and other
content.
8. Kik subscribers obtain an account by registering with Kik. During the registration process,
Kik asks subscribers to provide basic personal information and to select a username. During
this process, Kik registers date, time, internet protocol (IP} address and device related
information. The username is the only unique identifier used by Kik. According to the Kik
Law Enforcement Guide, a Kik username is unique, can never be replicated and can never be
changed.
BACKGROUND ON COMPUTERS AND EVIDENCE ASSESSMENT PROCESS IN
CHILD PORNOGRAPHY AND CHILD EXPLOITATION
INVESTIGATIONS
9. Based upon my knowledge, training, and experience, as well as information related to me
by agents and others involved in the forensic examination of digital devices, I know that
segregating information before commencement of the review of digital evidence by the
examining agent is inconsistent with the evidence assessment process in child pornography and
online child exploitation investigations. This is true in part because the items to be searched
will not only contain child pornography but also will contain the identity of the user/possessor

of the child pornography as well as evidence as to the programs and software used to obtain the

12

 

 
Oo CO Ss KO Ww RP WY HO

Bm BM BR BR BRD BD BRD ODO
eo ~~ DA tA SP WH KH FP CS OO 6S SF HO A Re BH LPP FE &

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 24 of 34

child pornography, which may be located throughout the areas to be searched.

a. As further described in Attachment A, this warrant seeks permission to locate not
only computer files that might serve as direct evidence of the crimes described in the warrant,
but also for evidence that establishes how computers were used, the purpose of their use, and
who used them. Additionally, the warrant seeks information about the possible location of other
evidence.

b. As described above and in Attachment A, this application seeks permission to search
and seize cerfain records that might be found in the SUBJECT PREMISES, in whatever form
they are found. One form in which the records might be found is stored on a computer’s hard
drive, or other electronic media. Some of these electronic records might take the form of files,
documents, and other data that is user-generated. Some of these electronic records, as explained
below, might take a form that becomes meaningful only upon forensic analysis.

c. Although some of the records called for by this affidavit might be found in the form
of user-generated documents (such as word processor, picture and movie files), computer hard
drives can contain other forms of electronic evidence that are not user-generated. In particular,
a computer hard drive may contain records of how a computer has been used, the purposes for
which it was used and who has used these records, as described further in the attachments. For
instance, based upon my knowledge, training and experience, as well as information related to
me by agents and others involved in the forensic examination of digital devices, I know the
following:

i, Data on the hard drive not currently associated with any file can provide
evidence of a file that was once on the hard drive but has since been deleted
or edited, or of a deleted portion of a file (such as a paragraph that has been
deleted from a word processing file).

ii. Virtual memory paging systems can leave traces of information on the
hard drive that show what tasks and processes the computer were recently in
use.

iii. Web browsers, e-mail programs and chat programs store configuration

13

 

 
Oo C8 “SD WF & WD Ne

MN NM FB NB Be RO RD RD NR RE
So ~~ A wm SF Ww HH +! Cf Oo CO HS HB FH SF WwW NY — CO

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 25 of 34

information on the hard drive that can reveal information such as online

nicknames and passwords.

iv. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices and

the times the computer was in use.

vy. Computer file systems can record information about the dates files were

created and the sequence in which they were created. This information may
be evidence of a crime or indicate the existence and location of

evidence in other locations on the hard drive.

d. Further, in finding evidence of how a computer has been used, the purposes for which
it was used and who has used it, sometimes it is necessary to establish that a particular thing is
not present on a hard drive or that a particular person (in the case of a multi-user computer) was
not a user of the computer during the time(s) of the criminal activity. For instance, based upon
my knowledge, training and experience, as well as information related to me by agents and others
involved in the forensic examination of digital devices, I know that when a computer has more
than one user, files can contain information indicating the dates and times that files were created
as well as the sequence in which they were created, and, for example, by reviewing the Index.dat
files (a system file that keeps track of historical activity conducted in the Internet Explorer
application), whether a user accessed other information close in time to the file creation dates,
times and sequences so as to establish user identity and exclude others from computer usage
during times related to the criminal activity.

e. Evidence of how a digital device has been used, what it has been used for and who has
used it, may be the absence of particular data on a digital device and requires analysis of the
digital device as a whole to demonstrate the absence of particular data. Evidence of the absence
of particular data on a digital device is not segregable from the digital device.

f. The types of evidence described above may be direct evidence of a crime, indirect
evidence of a crime indicating the location of evidence or a space where evidence was once

located, contextual evidence identifying a computer user and contextual evidence excluding a

14

 

 
Oo co ~sS DO WO Be WY WB

BR bo Bw BN KOO RD KR DD BRD oe ph emt ee
eo “SH UA FSF WwW HO USSU CU OU SOUT OULU UN UCU

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 26 of 34

computer user. All of these types of evidence may indicate ownership, knowledge and intent.

g. This type of evidence is not “data” that can be segregated, that is, this type of data cannot
be abstractly reviewed and filtered by a seizing or imaging agent and then transmitted to
investigators. Rather, evidence of this type is a conclusion, based on a review of all available
facts and the application of knowledge about how a computer behaves and how computers are
used. Therefore, contextual information is necessary to understand the evidence described in
Attachment A also falls within the scope of the warrant.

SEARCH METHODOLOGY TO BE EMPLOYED
10. As noted within this search warrant, it would be extremely difficult, if not impossible to
conduct a thorough on-site review of all of the potential evidence in this case. Given these
constraints, the search methodology to be employed is as follows:

a. All computers, computer hardware and any form of electronic storage that could contain
evidence described in this warrant will be seized for an off-site search for evidence that is
described in the attachments of this warrant. It is anticipated that mirror copies or images of such
evidence will be made if the failure to do so could otherwise potentially alter the original
evidence.

b. Consistent with the information provided within this affidavit, contextual information
necessary to understand the evidence, to identify the uset/possessor of the child pornography,
and to establish admissibility of the evidence in subsequent legal proceedings will also be sought
by investigative agents.

c. Additional techniques to be employed in analyzing the seized items will include (1)
surveying various file directories and the individual files they contain; (2) opening files to
determine their contents; (3) scanning storage areas, (4) performing key word searches through
all electronic storage areas to determine whether occurrences of language contained in such
storage areas exist that are likely to appear in the evidence described in this affidavit and its
attachments, and (5) performing any other data analysis techniques that may be necessary to
locate and retrieve the evidence described in this affidavit and its attachments.

11. Because it is expected that the computers, computer hardware and any form of electronic

15

 

 
Oo oO SDN tA BR Ow Oe

b> BD BRO BRD BRD RD RD RD
Se ~~ BD HF HL WW WH SK Oo ODO fF HIN HB Fe FP WH NY —§& O&O

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 27 of 34

storage media may constitute (1) instrumentality of the offense, (2) fruit of criminal activity, (3)
contraband, or (4) evidence otherwise unlawfully possessed, it is anticipated that such evidence
will not be returned to the owner and that it will be either forfeited or ultimately destroyed in
accordance with the law at the conclusion of the case.

a. Because of the large storage capacity as well as the possibility of hidden data within the
computers, computer hardware and any form of electronic storage media, it is anticipated that
there will be no way to ensure that contraband-free evidence could be returned to the
user/possessor of the computer, computer hardware or any form of electronic storage media,
without first wiping such evidence clean. Wiping the original evidence clean would mean that
the original evidence would be destroyed and thus, would be detrimental to the investigation and
prosecution of this case.

b. Further, because investigators cannot anticipate all potential defenses to the offenses in
this affidavit, and as such, cannot anticipate the significance of the evidence that has been
lawfully seized pursuant to this warrant, it is requested that all seized evidence be retained by
law enforcement until the conclusion of legal proceedings or until other order of the court.

c. If after careful inspection investigators determine that such computers, computer
hardware and electronic storage media do not contain (1) instrumentality of the offense, (2) fruit
of criminal activity, (3) contraband, (4) evidence otherwise unlawfully possessed, or (5) evidence
of the person who committed the offense and under what circumstances the offense was
committed, then such items seized will be returned.

CHARACTERISTICS OF INDIVIDUALS INVOLVED IN THE DISTRIBUTION OF
CHILD PORNOGRAPHY
12. Based upon my knowledge, experience, and training in child pornography investigations,
and the training and experience of other law enforcement officers with whom I have had
discussions, I know there are certain characteristics common to individuals involved in the
possession and distribution of child pornography. Those who possess and distribute child
pornography:

a. May receive sexual gratification, stimulation, and satisfaction from contact with

16

 

 
Oo «Ce SOR Ow BR BD De

dO BD BRD DD OD ORD ORD BD BD ret
oo “ut OH AAR UBUD | lUmOOUUlUCUCNOCUmOLUaA OUD Oa NS rl Cl

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 28 of 34

children; or from fantasies they may have viewing children engaged in sexual activity or in
sexually suggestive poses, such as in person, in photographs, or other visual media; or from
literature describing such activity. .

b. May collect sexually explicit or suggestive materials, in a variety of media, including
photographs, magazines, motion pictures, videotapes, books, slides and/or drawings or other
visual media. Such individuals oftentimes use these materials for their own sexual arousal and
gratification. Further, they may use these materials to lower the inhibitions of children they are
attempting to seduce, to arouse the selected child partner, or to demonstrate the desired sexual
acts,

c. May possess and maintain their “hard copies” of child pornographic material, that is,
their pictures, films, video tapes, magazines, negatives, photographs, correspondence, mailing
lists, books, tape recordings, etc., in the privacy and security of their home or some other secure
location. These individuals typically retain pictures, films, photographs, negatives, magazines,
correspondence, books, tape recordings, mailing lists, child erotica, and videotapes for many
years.

d. May maintain their collections that are in a digital or electronic format in a safe, secure
and private environment, such as a computer and surrounding area. These collections are often
maintained for several years and are kept close by, usually at the individual’s residence, to enable
the collector to view the collection, which is valued highly.

e. May correspond with and/or meet others to share information and materials; rarely
destroy correspondence from other child pornography distributors/collectors; conceal such
correspondence as they do their sexually explicit material; and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have been in contact and who
share the same interests in child pornography.

f. May prefer not to be without their child pornography for any prolonged time period.
This behavior has been documented by law enforcement officers involved in the investigation

of child pornography throughout the world.

17

 

 
Oo CO ~I DW wT FB Ww BF

B> BO BI BI Bo Be BD BD OBR eee
oOo sa HO UN Bh OW NFS ODOllUCCOCOUlUlUlCUMDUOFUlUNDN OU rlCUC RU OY Cl

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 29 of 34

DETAILS OF THE INVESTIGATION

13. In June, July, and August of 2021, an undercover agent out of the FBI Tampa, Florida Field
Office, had access to a Kik messenger chat group that are known to law enforcement (Group A)
that appeared to have an interest in children and/or child pornography. Participants in this chat
group would share images and videos that contained child pornography within Group A.

14. An individual utilizing the Kik username “kevinharding2018” with a display name of
“Kevin Harding” was a member of Group A.

15. On approximately June 15, 2021, the undercover agent asked Kik user “kevinharding2018”
where he was from, in which “kevinharding2018” responded “Arizona.”

16. On June 29, 2021 the following chat conversation was had between the undercover agent

and “kevinharding2018” within a private message:

Agent: You do like young?

Kevinharding2018: Yes

Agent: Ok I thought so

Kevinharding2018: Ya I just never had full sex with a young one

Agent: Just partial sex? Lol You said you rubbed her in the shower or something?
Kevinharding2018: Ya I rub her lil pussy and lick it and have her suck my cock and I try to
lube her ass and slide it in but to tight

Agent: Oh dam that’s hot man. How long u been doing that

Kevinharding2018: 2 years

Agent: How old was she 2 years ago

Kevinharding2018: 1 but I didn’t try to stick it in here then that just recent but I rub her and

licked her

17. On July 17, 2021 “kevinharding2018” sent the following private message to the undercover

agent:

“Hey man sorry I been working my ass off just got a new job at the airport being a bagged

handler”

18. On August 1, 2021 the following chat conversation was had between the undercover agent

18

 

 
So Oo Co OS) UD Ul me UL ON

BS bw Bw BW BR DO ND BRD OBO et
eo 3 DH HH FP We NY SK CO CO te HOON OU SUM UL

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 30 of 34

and “kevinharding2018” within a private message:

Agent: You been getting any time with your daughter?

Kevinharding2018: Yes I have I took a couple of pic last night

Agent: Mmmmm nice man what have you been doing with her

Kevinharding2018: Haveing her suck my cock, take shower with her and rub that pussy

with my cock.

19, On August 1, 2021 “kevinharding2018” sent a photo directly to the undercover agent in a
private chat that depicted the same nude girl, who appeared to me to be about 3 years old,
pictures of himself with the girl, and child pornography images of the girl. The photo files I
reviewed can be described as the following:

a. IMG_0398.JPG: This color photo depicts the girl, with her face blacked out, sitting
against a white wall, naked, sitting on a black floor mat, with her genitals exposed. The girl is
holding a clear cup that has a red logo and white lettering on it, and a yellow rubber ducky can
be seen near her feet.

b. IMG_0396.JPG: This color photo depicts an adult man sitting next to the girl. The man
is wearing an orange t-shirt and a black hat. The hat has a silver shiny logo across the front of it.

c. IMG_0395.JPG: This color photo depicts the girl, with her face blacked out and who is
nude, stepping out of a shower. The shower has white walls, a glass door, a black floor mat, and
rubber ducks can be seen on the floor.

d. IMG_0394.JPG: This color photo is a close up image taken of the girl’s nude genitals.
She is sitting on a black floor with white walls in the background.

e. IMG_0404.JPG: This color photo shows the girl sitting on the floor of a shower with an
adult’s penis in front of her face. The girl is sitting in a shower on a black floor mat with white
walls. The girl is holding a clear cup that has a red logo with the letters “QT” written in white,
and a yellow rubber duck at her feet. The man is standing over her with his penis exposed to
her face. The girl’s face is partially blacked out with her eyes showing and she is looking up at
the camera.

20. On August 1, 2021 the following chat conversation was had between the undercover agent

19

 

 
Oo fe SD DB ww Se Ww NR

MB BO Bo BS KD OD OR ORR mm meee eet
So oS DN OO SP HS YS llUOllUNCOClUOUUUGAGOD ia Oh ON OD

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 31 of 34

and “kevinharding2018” within a private message after the undercover agent received
IMG _0404,JPG. The context of this was the undercover having asked for verification to ensure
“kevinharding2018” was not acting out of fantasy, but rather that he actually had access to a
child that he was photographing, and that he had not obtained pictures of a child from another
source.

Kevinharding2018: Ill take a vid. Of me eatting her and rubbing on her

Agent: Man all you need to do is send me a pic of that shower and you will have all the

props bro. And you can stay in the room as long as you want

Kevinharding2018: Sound good I’ll be home in like 45min

Agent: Like a live camera pic with you holding up 3 fingers bro. So many people fake the

live pics too. Got to be careful
21. On August 1, 2021 “kevinharding2018” sent three photos directly to the undercover agent in
a private chat that depicted himself, and not the girl, nor him with the girl, that verified he was a
real person with “live” photos which meant that he took the photos within the Kik application.
The live photos included scenes in the bathroom where the photos were taken of the girl that he
said was his in the earlier discussions between the two. The photo files I reviewed can be
described as the following:

a. IMG_0392.JPG: This color photo depicts the man holding up three fingers. The man
appears to be outside and is wearing a red shirt, neon yellow vest, and a black hat. The black hat
has a silver shiny logo across the front of it. The word “camera” is below the picture, indicating
that the photo was taken live from the Kik application.

b. IMG_0403,JPG: This color photo depicts the man holding up three fingers. The man is
wearing a red shirt and appears to be in a bathroom in front of a shower. The shower has white
walls, a glass door, and a black floor mat propped up against the wall. The word “camera” is
below the picture, indicating that the photo was taken live from the Kil application.

c. IMG_0402.JPG: This color photo depicts the man wearing a red t-shirt and appears to be
in a bathroom in front of a shower. The shower has white walls, a glass door that is open, and a

black floor mat propped against the wall. There appears to be a yellow rubber duck on the floor.

20

 

 
Oo oOo ~~ DO WU Re BHR BO

NM BS BO BD BD Bo BRD RD BRD eet
eo sF OH OF FP WwW NY KH OOO U(OUUlUlUmeUULA SD OUOTUlUMTUCUCA UWL OOH

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 32 of 34

The word “camera” is below the picture, indicating that the photo was taken live from the Kik
application.

22. An administrative subpoena was served on Kik regarding “kevinharding2018” account.
23. Kik responded that the account was created on September 24, 2018 with an email address
of “kevinharding2018@gmail.com.” Kik also provided a login IP address of “65.141.6.170”
from July 17, 2021 through August 8, 2021.

24. The IP address resolved to CenturyLink with a location of Goodyear, Arizona.

25. A subsequent administrative subpoena was served on CenturyLink regarding IP address
*65.141.6.170”

26. CenturyLink responded that the IP address “65.141.6.170” comes back to 15385 West
Fillmore St, Goodyear, Arizona, 85338. The service is provided by “Vicidiem” which is
contracted out and paid for by the apartment complex “Estrella Commons,” and likely available
to all residents of the apartment complex.

27. FBI Phoenix provided IMG_0392,JPG to the FBI liaison, Special Agent Robert Byrne, at the
Sky Harbor Airport because “kevinharding2018” said he worked at baggage at an airport and
lived in Arizona. SA Byrne showed the image to the baggage area supervisor at Sky Harbor,
Jeffrey Costillo. Costillo recognized the individual in the photo to be an employee working at
the Sky Harbor Airport. Castillo knew this employee to be LEONARD MADDEN.

28. Open source investigative techniques resulted in locating LEONARD LOREN MADDEN,
DOB XX-XX-1996 (full birthdate known to me), Social Security Number ***-**-2589 (full
social security number known to me), to a residential address of 15385 West Fillmore St, Unit
52, Goodyear, Arizona, 85338, which is the Estreila Apartments.

29. A check of the Arizona Motor Vehicle Division revealed a driver’s license for LEONARD
LOREN MADDEN, license number D08843847, with an address of 15385 West Fillmore St,
Unit 52, Goodyear, Arizona, 85338. The MVD check also revealed the following vehicle; a 2004
Jeep Liberty, bearing Arizona license plate V4A5VC, registered to LEONARD LOREN
MADDEN, at address 15385 West Fillmore St, Unit 52, Goodyear, Arizona, 85338. The MVD
photo for MADDEN appeared to me to be the same individual as the selfies sent to the

21

 

 
Oo Ce SA DR UW BR WwW HY &

BO BD BD Bo RD ORD OB OBR OB a a
co ss OH OT Se WH HN KH OO CO lel OUT OUUhUULDY OUlUL lh

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 33 of 34

undercover agent.
30. Social Media checks for “LEONARD MADDEN” resulted in a Facebook account
“facebook.com/profile.php?id=100014187403868”. Upon review of the account, I saw that the
LEONARD MADDEN Facebook account contained pictures of an adult man and a girl who
looked to be about 3 years old: Upon my review, the images of both the man and the girl appear
to be the same people pictured in the pictures described earlier that were sent to the undercover
agent, including the pictures that were child pornography.
FORFEITURE
31. For Chapter 110 child pornography offenses, 18 U.S.C. §§ 2253 and 2254 provide the
forfeiture authority. Section 2254 provides for civil forfeiture of the same property subject to
criminal forfeiture in Section 2253, as requested in a criminal seizure warrant pursuant to 21
US.C. § 853(4).
32. Section 2253 provides, in relevant part:
(a) Property subject to criminal forfeiture -
(1) any visual depiction described in section 2251, 2251A, or 2252, 2252A, 2252B,
or 2260 of this chapter, or any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was produced, transported,
mailed, shipped or received in violation of this chapter;
(2) any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from such offense, and;
(3) any property, real or personal, used or intended to be used to commit or to
promote the commission of such offense or any property traceable to such property.
33. Pursuant to these Rules, I request immediate forfeiture of any property, including items of
electronic evidence, which constitutes, contains, or was used to facilitate a crime involving child
pornography or online child exploitation.
34, I am seeking authorization to go into the residence at any time because the conversation
between the undercover agent and LEONARD MADDEN included that he sexually abuses her,

that it occurs within a space in their apartment, that he is her parent and therefore has full access

22

 

 
oO Cc ~I GD tho ff W NH

BS Bw NB BD BO BRD BRD OBR BOO em eet
> re) > +: ©) © | eo. a > on)

 

Case 2:21-mb-03141-MTM Document1 Filed 08/04/21 Page 34 of 34

to her, and sexual abuse is possible to happen against the girl at any time. Additionally,
surveillance saw the child at the residence at approximately 1.45 p.m. on August 3, 2021. The
last time MADDEN was seen at the residence was at approximately 7.30 p.m. on August 3, 2021
CONCLUSION

35. Based on the foregoing, there is probable cause to believe that LEONARD LOREN
MADDEN or another person located at the SUBJECT PREMISES, is utilizing or has utilized
the Kik username “kevinharding2018” in violation of Title 18 U.S.C. § 2252, which, among
other things, makes it a federal crime for any person to produce, possess, receive, or distribute
child pornography, and that the property, evidence, fruits and instrumentalities of these offenses,
more fully described in Attachment B of this Affidavit, are located at the SUBJECT PREMISES,
as more fully described in Attachment A.

Respectfully submitted,

tml, Gath

Emily A. Steele, Special Agent
Federal Bureau of Investigation

 

Subscribed and sworn to before me telephonically on this 3rd_ day of August 2021.

fv) Morrissey

HONORABLE MICAHEL T. MORRISSEY
United States Magistrate Judge

 

23

 

 
